

115 S3657 RS: Traumatic Brain Injury Program Reauthorization Act of 2018
U.S. Senate
2018-11-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 697115th CONGRESS2d SessionS. 3657IN THE SENATE OF THE UNITED STATESNovember 26, 2018Mr. Hatch (for himself, Mr. Casey, and Ms. Smith) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsNovember 29, 2018Reported by Mr. Alexander, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo reauthorize the Traumatic Brain Injury program.
	
 1.Short titleThis Act may be cited as the Traumatic Brain Injury Program Reauthorization Act of 2018.
 2.Prevention and control of injuriesPart J of title III of the Public Health Service Act (42 U.S.C. 280b et seq.) is amended— (1)in section 393C (42 U.S.C. 280b–1d) by adding at the end the following:
				
 (c)National concussion data collection and analysisThe Secretary, acting through the Director of the Centers for Disease Control and Prevention, may implement concussion data collection and analysis to determine the prevalence and incidence of concussion.; and
 (2)in section 394A(b)(42 U.S.C. 280b–3(b)), by striking $6,564,000 for each of fiscal years 2015 through 2019 and inserting $11,750,000 for each of fiscal years 2020 through 2024.
 3.State grants for projects regarding traumatic brain injurySection 1252 of the Public Health Service Act (42 U.S.C. 300d–52) is amended— (1)in subsection (a), by inserting , acting through the Administrator for the Administration for Community Living, after The Secretary;
 (2)by striking subsection (e); (3)by redesignating subsections (f) through (j) as subsections (e) through (i), respectively; and
 (4)in subsection (i), as so redesignated, by striking $5,500,000 for each of the fiscal years 2015 through 2019 and inserting $7,321,000 for each of fiscal years 2020 through 2024. 4.State grants for protection and advocacy servicesSection 1253 of the Public Health Service Act (42 U.S.C. 300d–53) is amended—
 (1)in subsection (a), by inserting , acting through the Administrator for the Administration for Community Living, after The Secretary; and (2)in subsection (l), by striking $3,100,000 for each of the fiscal years 2015 through 2019 and inserting $4,000,000 for each of fiscal years 2020 through 2024.
	
 1.Short titleThis Act may be cited as the Traumatic Brain Injury Program Reauthorization Act of 2018.
 2.Prevention and control of injuriesPart J of title III of the Public Health Service Act (42 U.S.C. 280b et seq.) is amended— (1)in section 393C (42 U.S.C. 280b–1d) by adding at the end the following:
				
 (c)National concussion data collection and analysisThe Secretary, acting through the Director of the Centers for Disease Control and Prevention, may implement concussion data collection and analysis to determine the prevalence and incidence of concussion.;
 (2)in section 394A(b)(42 U.S.C. 280b–3(b)), by striking $6,564,000 for each of fiscal years 2015 through 2019 and inserting $11,750,000 for each of fiscal years 2020 through 2024; and
 (3)by striking section 393C-1 (42 U.S.C. 280b-1e). 3.State grants for projects regarding traumatic brain injurySection 1252 of the Public Health Service Act (42 U.S.C. 300d–52) is amended—
 (1)in subsection (a), by inserting , acting through the Administrator for the Administration for Community Living, after The Secretary; (2)by striking subsection (e);
 (3)by redesignating subsections (f) through (j) as subsections (e) through (i), respectively; and (4)in subsection (i), as so redesignated, by striking $5,500,000 for each of the fiscal years 2015 through 2019 and inserting $7,321,000 for each of fiscal years 2020 through 2024.
 4.State grants for protection and advocacy servicesSection 1253 of the Public Health Service Act (42 U.S.C. 300d–53) is amended— (1)in subsection (a), by inserting , acting through the Administrator for the Administration for Community Living, after The Secretary; and
 (2)in subsection (l), by striking $3,100,000 for each of the fiscal years 2015 through 2019 and inserting $4,000,000 for each of fiscal years 2020 through 2024.November 29, 2018Reported with an amendment